Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “based on the set of characteristics and without having prior information regarding which one or more transport nodes are used to transport the network communication through the network from the source endpoint to the destination endpoint, estimating a plurality of paths that are potentially used to transport the network communication through the network and that identify specific ones of the one or more transport nodes used to transport the network communication through the network from the source endpoint to the destination endpoint, wherein a probability estimation is performed and includes assigning each path in the plurality of paths a corresponding probability, where said corresponding probability indicates a likelihood that the network communication will traverse said each path and where the corresponding probability is determined based on the network communication's set of characteristics; determining that a particular network entity included within the estimated plurality of paths is causing a network performance insufficiency”.  


The closest prior art to Ng et al. (Pub. No.: US 20030161338 A1) teaches, based on the set of characteristics and without having prior information regarding which one or more transport nodes are used to transport the network communication through the network from the source endpoint to the destination endpoint, estimating a plurality of paths that are potentially used to transport the network communication through the network (repeating steps a) to g) to further expand the determined path at each intermediate node until the end node for the determined path is the destination node, Para. 8.  The path storage data structure stores all discovered paths from the source node 12 to the other nodes 14-20 in the network 10 during expansion of the paths to the destination node 20, Para. 22, FIG. 2.  Every path encountered may be added to the path storage data structure, Para. 22, FIG. 2) and that identify specific ones of the one or more transport nodes used to transport the network communication through the network from the source endpoint to the destination endpoint (This list of paths contains the route for a path (e.g. source node 12, intermediate nodes 14-18, end node 20 and associated links A-H) and selected metric values, Para. 61, FIG. 1, 3).  
Ng fails to teach “a probability estimation is performed and includes assigning each path in the plurality of paths a corresponding probability, where said corresponding probability indicates a likelihood that the network communication will traverse said each path and where the corresponding probability is determined based on the network communication's set of characteristics; determining that a particular network entity included within the estimated plurality of paths is causing a network performance insufficiency”, among other limitations.  


The closest prior art to Yamada et al. (Pub. No.: US 20120033567 A1) teaches, wherein a probability estimation is performed and includes assigning each path in the plurality of paths a corresponding probability (transmission probability for path "A-1"=0.0336/(0.0336+0.0144)x100=70% ; transmission probability for path "A-2"=0.0144/(0.0336+0.0144)x100=30% , Para. 221, FIGS. 18-19), where said corresponding probability indicates a likelihood that the network communication will traverse said each path (a percentage of all transmitted data which is transmitted by the use of each route is indicated as a transmission probability, Para. 56) and where the corresponding probability is determined based on the network communication's set of characteristics (node 400 or 500 gives the node 100 notice of attraction after the elapse of thirty seconds from the state illustrated in FIG. 18. The node 100 changes a transmission probability for each path on the basis of the attraction of which the node 400 or 500 informs the node 100.  Para. 221, FIGS. 18-19).  
Yamada fails to teach “based on the set of characteristics and without having prior information regarding which one or more transport nodes are used to transport the network communication through the network from the source endpoint to the destination endpoint, estimating a plurality of paths that are potentially used to transport the network communication through the network and that identify specific ones of the one or more transport nodes used to transport the network communication through the network from the source endpoint to the destination endpoint”, “determining that a particular network entity included within the estimated plurality of paths is causing a network performance insufficiency”, among other limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-1-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477